Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The Claims 1, 3-8, 10-17 and 19-20 are Pending Claims.
The Claims 1, 3-8, 10-17 and 19-20 are Rejected under 101 Rejection.
The rejection under 102/103 are withdrawn.
The Claims 2, 9 and 18 are Canceled Claims.
The Claims Objections are withdrawn based on Amendments.

Remarks
Applicant’s arguments, filed (July 29, 2022), with respect to pending claims 1, 3-8, 10-17 and 19-20 have been fully considered and they are persuasive with respect to the 102/103 Rejection, but they are not persuasive with respect to the 101 Rejection.
Arguments
The Applicant submits on Page 8:
“Claims 17-20 are rejected under 35 U.S.C § 101 because the claimed invention is directed to non-statutory subject matter. Claims 17-20 are also rejected under 35 U.S.C. § 101 because the claimed invention is directed to abstract ideas without significantly more. Applicant has amended claim 17 to overcome such claim rejections. Applicant respectfully submits that the pending claims are directed to statutory subject matter under 35 U.S.C. § 101.”


The Claim Amendments are not overcome the 101 Rejection:
Under new amendments the claimed inventions is directed to statutory subject matter,  but still directed to abstract ideas without significantly more.

The new Amendments are comprises the limitation “Using the processor while performing a test run on a sample of a subsurface formation…” just defining processor use for calculation and do not tied to any particular device. The processor just a part of general computer, which is not significant device use for perform calculation.
Performing a test run on a sample of a subsurface formation- it’s general test on the samples, which is another insignificant additional steps. The test does not comprises any specific description, such as what type of test, where taking(positioning) a test, how the test is taking.
The new steps of “determine a fracture permeability …” is considered to be equivalent of a mathematical concepts-mathematical formulas or equations, mathematical calculations.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 17-20 are also rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more.

The new 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (Vol. 84 No. 4, Jan 7, 2019 pp 50-57) has been applied and the claims are deemed as being patent ineligible. The current 35 USC 101 analysis is based on the current guidance (Federal Register vol. 79, No. 241. pp. 74618-74633). The analysis follows several steps. Step 1 determines whether the claim belongs to a valid statutory class. 
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a
statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C.
101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (process).
Step 2A prong 1 identifies whether an abstract idea is claimed.
 Step 2A prong 2 determines whether any abstract idea is integrated into a practical application. If the abstract idea is integrated into a practical application the claim is patent eligible under 35 USC 101. Last, step 2B determines whether the claims contain something significantly more than the abstract idea. In most cases the existence of a practical application predicates the existence of an additional element that is significantly more.

Under Step 1, Claims 17-20 are non-statutory because directed to the computer readable program. The following analysis will be conducted anyway, in expectation that the claims will be amended to be directed to a statutory category of invention at Step 1.

Under Step 2A Prong 1, the independent claim 1 all include abstract ideas as highlighted (using a bold font) shown below.

“17. A computer readable medium having computer readable instructions that when executed by a processor, the cause the processor to perform the operations of:

Using the processor while performing a test run on a sample of a subsurface formation to determine a fracture permeability of the subsurface formation, using the formula before the Pu(t) and Pd (t) merge into one curve
Pu(t) and Pd(t) = f(L,A, Vbulk, c,Vg, Vu, Vd, k, t
Where t is time, k the fracture permeability,  the sample’s total porosity, L is the sample length and A is the cross section area of the sample, V bulk the bulk volume of the sample (V bulk=L*Al and Vs/Vbulk), the gas compressibility, is the gas viscosity, Vs the pore volume of the sample, Vu is the upstream reservoir volume, Vd is the downstream reservoir volume; Pu(t) is the pressure of the upstream side, and Pd(t) is the pressure downstream side; and 
During the same test run on the sample of a subsurface formation , using the processor to determine a matrix permeability of the subsurface formation, km, using the formula (after the Pu(t) and Pd(t) merge into one curve P1(t)):

    PNG
    media_image1.png
    58
    361
    media_image1.png
    Greyscale

Where P1(t) is the pressure in the upstream, downstream and fracture, t1 is the time when both Pu(t) and Pd(t) merge into one curve P1(t), that is Pu(t) = Pd(t) = P1(t) when t>t1,
 
    PNG
    media_image2.png
    26
    20
    media_image2.png
    Greyscale
  is the pressure of

    PNG
    media_image3.png
    27
    75
    media_image3.png
    Greyscale
 ,f1 is a constant, m, is the porosity of the matrix which can be approximated by the total porosity  L is the length of the plug sample, and  is the first solution of tan() =- / where  =Vm/Ve a is the ratio of the pore volume of the rock matrix, Vm over the volume of all the connected reservoirs plus the fracture volumes, Ve.” 

The steps of indicated as abstract idea is considered to be equivalent of a mathematical concepts-mathematical formulas or equations, mathematical calculations.
The new steps of determine a fracture permeability … is considered to be equivalent of a mathematical concepts-mathematical formulas or equations, mathematical calculations.
Under step 2A prong 2, the claims do not contain significant additional elements.
There is no particular device into which an abstract idea is integrated to form a practical application. 
The Claim 1 comprises the “processor” and “computer readable medium having computer readable instructions”, just as general parts of the computer and software running on the computer. The computer is the general computer, which does not make the claim significantly more than the abstract idea.
Also, the steps of “… while performing a test run on a sample of subsurface formation” just indicate that test is performed and do not tied to any particular device or not describes where test is taking or how the test taking. That steps just another insignificant additional steps.
There is no indication that the combination of elements/units improves the functioning of a computer or improves any other technology or technical field. The dependent claims 18-20 merely extend the details of the abstract idea of mathematical concepts, more particularly mathematical calculations as recited. 
Therefore claims 18-20 are similarly rejected under 35 U.S.C. 101.

Examiner note regarding the prior art of the record:

Claims 1-13, 15 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Michael Cronin “Core-scale heterogeneity and dual-permeability pore structure in the Barnett Shale”.

 Regarding claim 1, Cronin Michael Cronin “Core-scale heterogeneity and dual-permeability pore structure in the Barnett Shale”, hereinafter Cronin discloses a method for determining matrix permeability of a subsurface formation, comprising:
    acquiring a sample of the subsurface formation; positioning the sample in a pressure vessel comprising a fluid and a pressure gauge, and applying a constant confining pressure, Pu; applying a predetermined gas pressure, Po, to an inlet of the sample, the gas pressure being greater than the confining pressure (see the time scales in Fig. 2.5, the geometrical arrangement in Fig. 2.7, and the discussion of the Late-Time Model on pages 19-50, in particular 37-38).

The closest Prior art of the record does not disclose or render obvious: determining a matrix permeability of the subsurface formation, km, using the recited formula after Pu(t) and Pd(t) merge into curve P1(t)

    PNG
    media_image1.png
    58
    361
    media_image1.png
    Greyscale


Where P1(t) is the pressure in the upstream, downstream and fracture, t1 is the time when both Pu(t) and Pd(t) merge into one curve P1(t), that is Pu(t) = Pd(t) = P1(t) when t>t1,
 
    PNG
    media_image2.png
    26
    20
    media_image2.png
    Greyscale
  is the pressure of

    PNG
    media_image3.png
    27
    75
    media_image3.png
    Greyscale
 , f1 is a constant, m, is the porosity of the matrix which can be approximated by the total porosity , L is the length of the plug sample, and 1 is the first solution of tan() =- /w where  =Vm/Ve a is the ratio of the pore volume of the rock matrix, Vm over the volume of all the connected reservoirs plus the fracture volumes, Ve.” 
Claims 8 and 17 are analogous to claim 1.

Regarding Claims 8 and 18:
The closest Prior art of the record does not disclose or render obvious: determining a matrix permeability of the subsurface formation, km, using the recited formula after Pu(t) and Pd(t) merge into curve P1(t)

    PNG
    media_image1.png
    58
    361
    media_image1.png
    Greyscale


Where P1(t) is the pressure in the upstream, downstream and fracture, t1 is the time when both Pu(t) and Pd(t) merge into one curve P1(t), that is Pu(t) = Pd(t) = P1(t) when t>t1,
 
    PNG
    media_image2.png
    26
    20
    media_image2.png
    Greyscale
  is the pressure of

    PNG
    media_image3.png
    27
    75
    media_image3.png
    Greyscale
 , f1 is a constant, fm, is the porosity of the matrix which can be approximated by the total porosity f, L is the length of the plug sample, and 1 is the first solution of tan() =- /w where  =Vm/Ve a is the ratio of the pore volume of the rock matrix, Vm over the volume of all the connected reservoirs plus the fracture volumes, Ve.” 
Correspondently, dependent claims 3-7, 10-16 and 19-20 are not rejected under 102/103 due to their dependency on claims 1, 8 and 17.

Conclusion


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALERIA KNOX whose telephone number is (571)270-5971. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)2722302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KALERIA KNOX/
Examiner, Art Unit 2857
/Catherine T. Rastovski/Primary Examiner, Art Unit 2862